JUSTICE REINHARD, dissenting: Section 4 — 7(l)(a) of the Juvenile Court Act authorizes the trial court to enter an order of continuance under supervision which, if properly entered, is a nonfinal order not appealable under the present Supreme Court Rules. (See In re A.M. (1981), 94 Ill. App. 3d 86, 418 N.E.2d 484.) However, in a juvenile court case where the supervision order entered was “in effect a dispositional order,” such order is final and appealable. (In re J.N. (1982), 91 Ill. 2d 122, 435 N.E.2d 473.) The troublesome problem here is that from the record the court below clearly intended to continue the cause and place the minor under supervision pursuant to section 4 — 7(l)(a), but also expressly found the minor “guilty” of the two allegations of delinquent acts set forth in the petition in apparent conflict with the section 4 — 7(l)(a) language which allows an order of continuance under supervision after hearing evidence at a trial “before noting in the minutes of the proceeding a finding of whether or not the minor is a person described in Section 2 — 1.” Also, in contrast to In re J.N., where the supreme court implied an adjudication of wardship under the facts present therein, here the trial court specifically found that the best interests of the minor and of the public do not require wardship. My observations thus far are not in disagreement with the conclusions in the majority opinion. Where I depart is that I believe we should disregard the findings of guilty of the two allegations of delinquency, as it is absolutely clear on this record that the trial court intended to enter an order of continuance under supervision pursuant to section 4 — 7(l)(a). This being so, the supervision order entered below is not final and the trial court still has jurisdiction to vacate its findings of guilty. Section 4 — 7(l)(a) provides for an order of continuance under supervision even where the minor contests the petition in an evidentiary hearing. It seems to follow logically that once there is an evidentiary hearing the trial court will normally state whether the facts alleged in the petition have been proved. If the facts are not proved, the petition is dismissed. If the facts have been proved, the Juvenile Court Act in section 4 — 7 provides for a comprehensive scheme of supervision, distinct from the supervision provision for adult offenders under the Unified Code of Corrections (Ill. Rev. Stat. 1983, ch. 38, pars. 1005 — 6— 1, 1005 — 6—3.1), and significantly different from the kinds of other dispositional orders in juvenile cases provided for upon an adjudication of wardship. (See Ill. Rev. Stat. 1983, ch. 37, par. 705 — 2.) As we said in In re A.M. (1981), 94 Ill. App. 3d 86, 89-90, 418 N.E.2d 484, the statutory provision for supervision “promotes the simultaneous goals of protecting the minor from the taint of a ‘record,’ and [enables] the court to rehabilitate the minor and protect the public.” The minor’s choice to seek appellate review of the trial court’s adverse finding in a contested hearing is protected, as the objection to a continuance under supervision by the minor, his parent, guardian, responsible relative, his attorney, or the State’s Attorney prevents the entry of such an order. (Ill. Rev. Stat. 1983, ch. 37, par. 704 — 7(2).) Nevertheless, if the minor does not object to a continuance under supervision, the trial court may choose to enter an order for a continuance under supervision, which is a nonfinal, unappealable order. In the instant case, the minor’s attorney asked the court to place the minor under an order of continuance under supervision in conformance with a recommendation in a report submitted by the department of court services. Under these facts, I would find the trial court entered a valid, but unappealable, order of a continuance under supervision, and would dismiss the appeal. As the trial court still has jurisdiction, it can vacate the guilty findings in order to be in compliance with section 4 — 7(l)(a).